DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 6/14/2021 is acknowledged.

Response to Amendment
Applicant has amended claims 1, 3, 4, 6-13, and 15-18 and canceled claims 22-54. Claims 1-19 are pending.
	The amendments to the claims have overcome the claims objections set forth in the previous Office Action. However, after further consideration, the amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.
The amendments to the claims have overcome some, but not all of the 112(b) rejections set forth in the previous Office Action. See 112(b) rejections below for details.
The amendments to the claims have necessitated new rejections under 103 over previously cited Beam (US 760,372) in view of newly cited Montgomery (US 1,895,202) and Steimer et al. (DE 2,720,688). See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see section B of Remarks, filed 6/14/2021, with respect to the claim objections have been fully considered and are persuasive.
Specifically, Applicant has argued that the amendments to the claims have overcome the claim objections of record. Therefore, the objections have been withdrawn.
However, after further consideration, the amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.
Applicant’s arguments, see section C of Remarks, filed 6/14/2021, with respect to the 112(b) rejections have been fully considered, but they are not persuasive.
Applicant has argued that the amendments to the claims have overcome the antecedent basis issues in claims 15, 17, and 18. This argument is persuasive in part.
The amendments have addressed the antecedent basis issue in claim 15, but not the issues in claims 17 and 18. Therefore, the 112(b) rejections of claims 17 and 18 have been maintained below. 

Applicant’s arguments, see sections D and E of Remarks, filed 6/14/2021, with respect to the 103 rejections over Childress in view of Beam have been fully considered and are persuasive.  
Specifically, Applicant has argued that the combination of Childress and Beam fails to teach or suggest the newly added claim limitations requiring the damper to have a fully closed orientation that is non-perpendicular to the channel. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 103 over previously cited Beam (US 760,372) in view of newly cited Montgomery (US 1,895,202) and Steimer et al. (DE 2,720,688). See 103 rejections below for details.

The following are new claim objections necessitated by amendment. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1: In line 9, replace “wherein the plurality of orientations including” with --wherein the plurality of orientations includes--.

The following rejections are maintained from the previous Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the refractory surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the refractory surface" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-9, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam (US 760,372) in view of Montgomery (US 1,895,202) and Steimer et al. (DE 2,720,688; English translation obtained from Espacenet), hereafter referred to as Steimer.
With regard to claim 1: Beam teaches an uptake duct configured to receive exhaust gases (Figures 1-4, Page 2 Lines 36-110), the uptake duct comprising: 
A channel (flue) G through which exhaust gases are configured to pass in a flow direction (Figures 2-4, Page 2 Lines 36-110).
A first refractory surface (bottom inner surface of channel G) (Figures 2-4, Page 2 Lines 36-110).
A second refractory surface (top inner surface of channel G) which opposes the first refractory surface, wherein the first and second refractory surfaces at least partially define the channel (Figures 2-4, Page 2 Lines 36-110).
A damper (valve) I positioned within entirely within the channel G, wherein the damper I is movable between a pluralities of orientations to change the flow of exhaust gas through the channel G, wherein the plurality of orientations includes a fully closed orientation (Figures 2-4, Page 2 Lines 36-80).  
As can be seen in Figure 3, said damper I remains entirely within the channel in each of the plurality of orientations (Figures 1-4, Page 2 Lines 36-80).
Beam is silent to the fully closed orientation being non-perpendicular to the flow direction.
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of orientations includes a fully closed orientation in which the damper 7 is non-perpendicular to a flow direction through the channel 5, the damper remaining entirely within the channel in each of the plurality of orientations. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper of Beam in a manner similar to the damper of Montgomery, i.e. such that the plurality of orientations through which the damper passes includes a fully closed orientation in which the damper is non-perpendicular to a flow direction through the channel, in order to obtain a damper having very short opening and closing times as suggested by Steimer.
With regard to claim 2: The damper I is a damper plate having opposing first and second end portions, the first end portion being the top end when the damper is in the closed position and the second end portion being the bottom end when the damper is in the closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
Wherein the second end portion is spaced apart from the first refractory surface (bottom inner surface) by a first distance when the damper plate I is in a first of the plurality of orientations, i.e. when the damper I is in the open position (Beam: Figures 1-4, Page 2 Lines 36-80).
And wherein the second end portion is spaced apart from the first refractory surface by a second distance less than the first distance when the damper plate is in a second of the plurality of orientations, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 3: The damper plate I has a plate surface that faces towards the first (bottom) refractory surface (Beam: Figures 1-4, Page 2 Lines 36-80).
Modified Beam is silent to the plate surface having a substantially uniform temperature when the exhaust gases pass over the plate surface. However, the plate surface is positioned entirely within the channel (Beam: Figures 1-4, Page 2 Lines 36-80). Therefore, the entire plate surface will be exposed to and heated by the flow of hot exhaust gas at the same time. Therefore, the plate surface will be heated to a substantially uniform temperature by the hot gas flowing thereover. 
With regard to claim 4: The damper plate I forms a first acute angle with the second refractory surface (top inner surface) when the uptake damper is in the first orientation, i.e. when the damper I is in the open position, and a second acute angle greater than the first acute angle when the uptake damper is in the second orientation, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 6: Beam teaches an exhaust gas system for a coke oven (Figures 1-4, Page 2 Lines 36-110), the system comprising:
An uptake duct (flue) G fluidly coupled to an oven chamber A, wherein the uptake duct G comprises opposing first and second refractory surfaces (bottom inner surface of channel G and top inner surface of channel G respectively) and is configured to receive a gas flowing in a flow direction (Figures 1-4, Page 1 Lines 85-95, Page 2 Lines 36-110).
A damper plate I positioned within the uptake duct G and having opposing first and second end portions (Figures 2-4, Page 2 Lines 36-80).
Wherein the first end portion is pivotably coupled to the second refractory surface (top inner surface of channel G) (Figures 2-4, Page 2 Lines 36-80).
Wherein the damper plate I is engaged by an actuator (operating lever) J to be movable between a first position and a second position, e.g. an open position and a closed or partially closed position respectively, (Figures 2-4, Page 2 Lines 36-80).
And wherein all of the damper plate I is positioned within the uptake duct in both the first position and the second position (Figures 1-4, Page 2 Lines 36-80).

However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of orientations includes a fully closed orientation in which the damper 7 is non-perpendicular to a flow direction through the channel 5, the damper remaining entirely within the channel in each of the plurality of orientations. 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper plate of Beam in a manner similar to the damper of Montgomery, i.e. such that the damper plate, when in a fully closed position, is non-perpendicular to the flow direction through the uptake duct, in order to obtain a damper having very short opening and closing times as suggested by Steimer.
With regard to claim 7: The damper plate I has a first plate surface that faces generally toward the first refractory surface (the bottom surface) and a second plate surface that faces generally toward the second refractory surface (the top surface) (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 8: The first position comprises a completely-open position and the second position comprises a closed position and wherein the second end portion is positioned adjacent to the first refractory surface (the bottom surface) when the damper plate is in the closed position and positioned adjacent to the second refractory surface (the top surface) when the damper plate is in the completely-open position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 9: The exhaust system of claim 8 wherein the first plate surface is substantially parallel to the second refractory surface (top surface) when the damper plate is in the completely-open position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 12: The exhaust gas system further comprises an opening i1 in the uptake duct that extends through a wall of the uptake duct (Beam: Figures 1-4, Page 2 Lines 36-80).
A rod i contacting the second end portion and that passes through the opening i1 such that a first portion of the rod i is positioned within the uptake duct and a second portion is positioned outside of the uptake duct (Beam: Figures 1-4, Page 2 Lines 36-80).
And an actuator J coupled to the control rod, wherein the actuator is configured to adjust the position of the damper plate by using the control rod to move the second end portion of the damper plate so that the damper plate rotates about the first end portion (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 13: Beam teaches a coke oven (Figures 1-4, Page 1 Lines 85-95, Page 2 Lines 36-110), the coke oven comprising:
An oven chamber A (Figures 1-4, Page 1 Lines 85-95),
An uptake duct (flue) G in fluid communication with the oven chamber A, wherein the uptake duct G is configured to receive exhaust gases from the oven chamber A in a flow direction (Figures 1-4, Page 1 Lines 85-95, Page 2 Lines 36-110).
An uptake damper system configured to control an oven draft, wherein the uptake damper system comprises:

Wherein the actuator J is configured to control the oven draft by moving the damper I to a selected one of a plurality of orientations, the damper remaining entirely within the uptake duct G in each of the plurality of orientations (Figures 2-4, Page 2 Lines 36-80).
Beam is silent to the damper, when in a fully closed position, being non-perpendicular to the flow direction. 
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of orientations includes a fully closed orientation in which the damper 7 is non-perpendicular to a flow direction through the channel 5, the damper remaining entirely within the channel in each of the plurality of orientations. 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper plate of Beam in a manner 
With regard to claim 14: The damper I is a damper plate comprising first and second end portions (Beam: Figures 1-4, Page 2 Lines 36-80).
The damper plate is movable between the plurality of orientations by pivoting about the first end portion (Beam: Figures 1-4, Page 2 Lines 36-80).
 And the actuator J is coupled to the second end portion of the damper plate I (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 15: The actuator J is positioned outside of the uptake duct G (Beam: Figures 1-4, Page 2 Lines 36-80).
The uptake duct G includes an opening (slotted opening) i’ that extends through a refractory surface (the upper surface of the uptake duct G) (Beam: Figures 1-4, Page 2 Lines 36-80).
And the actuator coupled to the second end portion of the damper plate I though the opening i’ via connecting rod i (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 16: Modified Beam further comprises a rod (connecting rod) i coupled between the actuator and the second end portion and that extends through the opening i’, wherein the actuator J is configured to use the rod i to move the damper plate I into the selected orientation (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claims 17 and 18: The refractory surface is formed on the bottom, top, and side walls of the uptake duct G (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 19: Modified Beam does not explicitly teach that the uptake damper system is configured to operate at temperatures greater than 500 °F.
However, it is well understood that coke ovens operate at very high temperatures, i.e. temperatures well above 1000 °F. Therefore, a person having ordinary skill in the art would recognize that it would be advantageous to configure the system of modified Beam to be operable at very high temperatures, i.e. temperature above 500 °F, so that said system can withstand the temperatures required for coking operations. 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam in view of Montgomery and Steimer as applied to claim 2 above, and in further view of Childress et al. (US 5,114,542), hereafter referred to as Childress.
With regard to claim 5: The damper plate I comprises a support layer, i.e. the hinged plate (Beam: Figures 1-4, Page 2 Lines 36-80).
Modified Beam is silent to the damper plate comprising a facing layer made of ceramic or refractory material. 
Childress teaches a coke oven system (abstract), the system having an uptake duct 48/56 configured to receive exhaust gases (Figures 1-4, Column 3 Line 30-Column 4 Line 60), the uptake duct comprising: a channel (horizontally extending segment) 62 through which the exhaust gases are configured to pass (Figures 1-4 and 7, Column 4 Lines 30-68); and a damper 74 positioned partially within the channel 62, wherein-the damper is movable between a plurality of orientations to change the flow of exhaust gases through the channel (Figures 1-4 and 7, Column 4 Line 30-Column 5 line 50). The damper 74 may be positioned entirely within the channel (Figures 1-4 and 7, Column 4 Line 30-Column 5 line 50). Childress teaches lining the inside of the channel with a refractory material (Figures 1-4 and 7, Column 4 Lines 30-45). A person having ordinary skill in the art would recognize that such a refractory lining advantageously provides better high temperature resilience to the lined surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam in view of Childress by adding a facing layer made of refractory material to the damper plate I, in order to provide said damper plate with improved higher temperature resilience.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam in view of Montgomery and Steimer as applied to claim 8 above, and in further view of Vladu (US 2,340,283).
With regard to claim 10: Modified Beam is silent to the uptake duct including a cavity formed in the second refractory surface and wherein, when the damper plate is in the completely-open position, the damper plate is received within the cavity.
Vladu teaches a combustion system having a flue control device for controlling the flow of combustion gas (Page 1 Left Column Lines 1-25), the device comprising a flue 12 having the flue control device 13 located therein, the flue control device having a casing 14 and a damper plate 18 (Figures 1-4, Page 1 Left Column Line 35-Page 1 Right Column Line 46). Although it is not explicitly stated, it is clear from the figures that the top portion of the casing 14 acts as cavity formed in the top surface of the flue 12, wherein the damper plate 18 is received in the cavity when it is moved into a completely open position, i.e. the position I the damper plate 18 does not obstruct the flue (Figures 1-4). A person having ordinary skill in the art would recognize this configuration as being advantageous, as it allows the damper plate to be moved into a fully opened position where it does not obstruct even a tiny amount of flow through the flue.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam in view of Valdu by configuring the uptake duct to comprise a cavity in the second (upper) refractory surface thereof, such that when the damper plate is in the completely-open position, the damper plate is received within the cavity, in order to allow the damper plate to be moved into a fully opened position where it does not obstruct even a tiny amount of flow through the flue.
With regard to claim 11: When the damper plate is in the completely-open position and received within the cavity, the first plate surface is coplanar with the second refractory surface and the second plate surface is below the second refractory surface (see rejection of claim 10 above; Beam: Figures 1-4, Page 2 Lines 36-80).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772